


Exhibit 10.37






SEVENTH AMENDMENT TO CREDIT AGREEMENT
This Seventh Amendment to Credit Agreement (this “Amendment”) is entered into as
of November 19, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Credit Agreement dated as of
December 5, 2011, as amended from time to time, including but without limitation
by that certain First Amendment to Credit Agreement dated as of October 31,
2013, that certain Second Amendment to Credit Agreement dated as of December 5,
2013, that certain Third Amendment and Waiver to Credit Agreement dated as of
February 5, 2014, that certain Forbearance and Fourth Amendment to Credit
Agreement dated as of April 30, 2014, that certain Forbearance and Fifth
Amendment to Credit Agreement dated as of June 30, 2014 and that certain Sixth
Amendment to Credit Agreement dated as of August 29, 2014 (the “Agreement”).
Borrower is in default under the Agreement due to Borrower’s violation of
Section 4.9(a) of the Agreement as a result of Borrower’s failure to maintain
the required Quick Ratio for the quarter ending September 30, 2014 (the
“Existing Default”). The parties desire to amend the Agreement in accordance
with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Section 3.3(b) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(b)    By no later than November 30, 2014, a pledge of one hundred percent
(100%) of the Shares of Maxwell Technologies SA.”
2.Section 4.9(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(a)    Quick Ratio not less than 1.125 to 1.000 at any time, measured as of the
end of each fiscal quarter, with “Quick Ratio” defined as the ratio of (i) the
sum of (1) consolidated unrestricted cash plus (2) net consolidated accounts
receivable, and (ii) divided by the sum of (1) total consolidated current
liabilities plus (2) outstanding advances under the Line of Credit (including
the Letters of Credit Sublimit and Credit Card Sublimit but excluding any
cash-secured Letter of Credit).”
3.The Compliance Certificate attached to the Agreement hereby is replaced with
the Compliance Certificate attached hereto.
4.Borrower acknowledges and Bank hereby waives the Existing Default.
5.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
6.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
7.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Default) has
occurred and is continuing.




--------------------------------------------------------------------------------




8.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)this Amendment, duly executed by Borrower;
(b)Corporate Borrowing Resolutions in the form attached hereto;
(c)First Amendment to Security Agreement, duly executed by Borrower; and
(d)all reasonable fees and expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts.
9.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
 
 
By:     /s/ Kevin Royal                                                
 
 
 
Title:   Sr. V.P. and Chief Financial Officer                
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:    /s/ Dennis Kim                                                     
 
 
 
Title:  Vice President                                                     

















































































[Signature Page to Seventh Amendment to Credit Agreement]




